Citation Nr: 1736346	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-20 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified.

2.  Entitlement to service connection for low back pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for shin splints, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder, claimed as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2005, including service in Kuwait/Iraq from September 2003 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In July 2017, a Travel Board hearing was held before the undersigned.  Transcript of the hearing is associated with the Veteran's claims file.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD and depressive disorder NOS diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD and depressive disorder NOS, the Board notes that the Veteran's claim for PTSD constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As noted above, the claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the May 2011 VA examiner stated that the Veteran did not have PTSD, the examiner failed to opine as to the etiology of the diagnosis of depression that has been noted in VA treatment records during the period on appeal.  The Board also notes the Veteran's claim of a personal assault/military sexual trauma (MST) during active service and VA treatment records have noted such reports.  There also has been no opinion provided to determine whether the occurrence of an in-service assault stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Consequently, another VA examination is necessary prior to adjudicating this issue.  

As for the Veteran's low back condition and claimed bilateral shin splints, a review of the service treatment records (STRs) reveal the Veteran's continued complaints regarding recurrent back pain and continued shin splints during active service.  At the February 2011 VA examination, the examiner found there was no current diagnosis of bilateral shin splints and no current diagnosis of a lumbosacral spine condition.  As the Veteran qualifies as a Persian Gulf Veteran since he served in Kuwait/Iraq from September 2003 to September 2004 and reports of current joint pain that has been undiagnosed, an opinion must be provided considering his Gulf War exposures.  The Board has a duty to consider all theories of entitlement to the benefit sought. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

To the extent that the Veteran asserts he has a sleep disorder secondary to PTSD, that portion of the claim is inextricably intertwined with the appeal seeking service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder NOS.  Therefore, consideration of whether the Veteran is entitled to service connection for a sleep disorder on that basis must be deferred pending resolution of the claim seeking service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records or private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  After all available records are associated with the claims file, provide the Veteran with a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD and depressive disorder NOS.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner must complete the following:

a.  Identify each psychiatric disorder experienced by the Veteran; either diagnose or rule out PTSD and/or depression.  

b.  For each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed personal assault/MST and/or the fear of hostile military activity.

c.  If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis.  If PTSD based on personal assault/MST is diagnosed, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after the Veteran's alleged assault, or any other evidence of record/MST markers, which would be consistent with the alleged trauma.

A rationale for all requested opinions should be provided.

3.  After all available records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner must complete the following:

a.  With respect to any low back diagnosis, the VA examiner should determine whether it is at least as likely as not (50 percent probability or more) that such current low back disability had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  The examiner must address the Veteran's in-service complaints of recurrent back pain and complaints of continued back pain since active service.

b.  If there is no current diagnosis of a low back disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  If so, the examiner should also describe the extent to which the illness has manifested.  In formulating the opinion, the examiner should comment on the significance, if any, of the Veteran's reports of low back pain in the years during active service and since discharge from service.

A rationale for all requested opinions should be provided.

4.  After all available records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral shin splints.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner must complete the following:

a.  With respect to a bilateral shin splints diagnosis, if any, the VA examiner should determine whether it is at least as likely as not (50 percent probability or more) that such current bilateral shin splints had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.  The examiner must address the Veteran's in-service complaints of continued bilateral shin splints and complaints of continued bilateral shin splints since active service.

b.  If there is no current diagnosis of bilateral shin splints, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.  If so, the examiner should also describe the extent to which the illness has manifested.  In formulating the opinion, the examiner should comment on the significance, if any, of the Veteran's reports of bilateral shin splints in the years during active service and since discharge from service.

A rationale for all requested opinions should be provided.

5.  After all available records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and likely etiology of any current sleep disorder.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner must complete the following:

a.  Identify each sleep disorder experienced by the Veteran, if any.

b.  For each sleeping problem diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such condition had its clinical onset during the Veteran's period of active service or is related to incident, injury, or event in active service.

c.  For each sleeping problem diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such condition was caused by any of the Veteran's acquired psychiatric disorder(s).

d.  For each sleeping problem diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such condition was aggravated by any of the Veteran's acquired psychiatric disorder(s).

6.  Then, readjudicate the claims on appeal.  If any issue is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




